                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,              )
                                         )
                      Plaintiff,         )
                                         )
        vs.                              )
                                         ) No. 3:21-cr-00084-JMK-MMS
  YALONDA MOORE,                         )
                                         )
                                         )
                      Defendant.         )
                                         )

                                   PROPOSED ORDER

      Having duly considered the United States= Unopposed Motion to for Joint

Arraignment and Change of Plea Hearing, the motion is hereby GRANTED for the reasons

set forth in the Government’s Motion.

      IT IS SO ORDERED



__________________                           ____________________________
Date




     Case 3:21-cr-00084-JMK-MMS Document 3-1 Filed 08/31/21 Page 1 of 1
